DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because “centre” should be spelled “center”.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1-17 are objected to because of the following informalities:  
All instances of “centre” should be rewritten as “center”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, last line – it is unclear what is meant by the phrase “has an even inner surface”.  
Clarification is needed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill 2,533,885.
In regard to claim 1, Hill discloses a tube arrangement comprising a first metal tube 26, a second metal tube 28, a first sleeve part 10, and a second sleeve part 12, wherein a first end region of the first metal tube 28 comprises a first outer threading 14 and a second end region of the second metal tube comprises a second outer threading 14,
wherein the first sleeve part 10 is made of metal and comprises a first inner threading and the second sleeve part 12 is made of metal and comprises a second inner threading,
wherein the first end region is configured to be joined with the second end region via a first butt weld joint (the first and second ends are in contact and capable of being welded),
wherein a first proximal sleeve end 22 of the first sleeve part is configured to be joined with a second proximal sleeve end 22 of the second sleeve part via a second butt weld joint, and
wherein the first sleeve part 10 comprises a first outer surface extending at a first acute angle to an axial center axis of the first sleeve part and forming a first conical sleeve portion with 
In regard to claim 3, wherein the first inner threading 14 extends along at least a portion of the first conical sleeve portion 10, and wherein the second inner threading 14 extends along at least a portion of the second conical sleeve portion 12.
In regard to claim 4, wherein the first sleeve part comprises a first ring shaped portion at a first distal sleeve end (small cylindrical end of 10) of the first sleeve part opposite to the first proximal sleeve end, and wherein the second sleeve part comprises a second ring shaped portion (small cylindrical end of 12) at a second distal end of the second sleeve part opposite to the second proximal sleeve end.
In regard to claim 10, wherein each of the first and second metal tubes has a wall thickness, W, wherein the first outer threading ends at a first distance, D1, from an end of the first metal tube at the first end region, wherein the first distance, D1, corresponds at least to the wall thickness, W, wherein the second outer threading ends at a second distance, D2, from an end of the second metal tube at the second end region, and wherein the second distance, D2, corresponds at least to the wall thickness, W (see fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill 2,533,885.
Hill discloses a tube arrangement with pipes and conical sleeves, similar to that of the 
present invention, but does not disclose the exact ratios of the cross section areas of the threaded pipes sleeve sections 14 relative to the cross-sectional area of the sleeves 22 configured for welding. However, it would have been obvious to one of ordinary skill in the art to make the tube arrangement of Hill with the ratios recited by the Applicant because the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).
Claim 1-4 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 496,293 in view of Hill 2,533,885.
In regard to claim 1, GB ‘293 discloses (fig. 1) a tube arrangement comprising a first metal tube 1, a second metal tube 2, a first sleeve part 7, and a second sleeve part 9, wherein a first end region of the first metal tube comprises a first outer threading 6 and a second end region of the second metal tube comprises a second outer threading 8,
wherein the first sleeve part 7 is made of metal and comprises a first inner threading and the second sleeve part 9 is made of metal and comprises a second inner threading,
wherein the first end region is configured to be joined with the second end region via a first butt weld joint 3,

GB ‘293 discloses sleeves with outer cylindrical surfaces, but not sleeves with outer conical surfaces.  Hill teaches that providing sleeves in a similar type of arrangement with either cylindrical (fig. 4) or conical (fig. 1) surfaces is common and well known in the art.  Therefore it would have been obvious to one of ordinary skill in the art to modify the sleeves of GB’293 to include conical surfaces, as taught by Hill because inasmuch as the references disclose these elements as art recognized equivalents, it would have been obvious to one of ordinary skill in the art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
In regard to claim 2, GB ‘293 in view of Hill discloses a tube arrangement with pipes and 
conical sleeves, similar to that of the present invention, but does not disclose the exact ratios of the cross section areas of the threaded pipes sleeve sections 14 relative to the cross-sectional area of the sleeves 22 configured for welding. However, it would have been obvious to one of ordinary skill in the art to make the tube arrangement of GB ‘293 in view of Hill with the ratios recited by the Applicant because the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).
In regard to claim 3, wherein the first inner threading 16 extends along at least a portion of the first conical sleeve portion 7, and wherein the second inner threading 8 extends along at least a portion of the second conical sleeve portion 9.
In regard to claim 4, wherein the first sleeve part comprises a first ring shaped portion at a first distal sleeve end (small cylindrical end of 10 of Hill) of the first sleeve part opposite to the 
In regard to claim 10, wherein each of the first and second metal tubes has a wall thickness, W, wherein the first outer threading ends at a first distance, D1, from an end of the first metal tube at the first end region, wherein the first distance, D1, corresponds at least to the wall thickness, W, wherein the second outer threading ends at a second distance, D2, from an end of the second metal tube at the second end region, and wherein the second distance, D2, corresponds at least to the wall thickness, W (see fig. 1).
In regard to claim 11, comprising a first butt weld joint 3 joining the first and second metal tubes 1, 2 at the first and second end regions and a second butt weld joint 14 joining the first and second sleeve parts 7, 9.
In regard to claim 12, wherein an annular space 17 is formed between the first and second sleeve parts 7, 9 and the first and second metal tubes 1, 2 in an area of the first and second butt weld joints.
	In regard to claim 13, GB ‘293 discloses protection member 24, 25 located in the annular space between the sleeve and pipe, but does not disclose the exact material of the protection member.  However, it would have been obvious to one of ordinary skill in the art to make the protection member from a ceramic material because the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 6-9 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. GB ‘644, GB ‘605, FR ‘905, FR ‘867, GB ‘178, Giacomelli, Armacost and Ohngren disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DAVID BOCHNA/Primary Examiner, Art Unit 3679